PER CURIAM.
Plaintiff, Benjamin Pollock, appeals a contempt order fining the defendant, T & M Investments, Inc., $500.
Pursuant to a May 20, 1974 final judgment, commencing August 1, 1974 T & M was directed to pay Pollock $175 per month. T & M failed to make the required monthly payments and on January 31,1975 an order of contempt was entered directing T & M to pay Pollock $575 plus costs and attorney’s fees. T & M still failed to make payments and on March 26, 1975 the court entered a second contempt order directing T & M to pay Pollock $875 now owing plus the sum of $575 due under the previous order of January 31 for a total of $1,450. In addition, T & M was ordered to pay a fine of $50 per day commencing 10 days after March 26 and to continue until such time as T & M complies with the March 26 order. T & M did not comply and on April 23,1976 a third order of contempt, which is the subject of this appeal, was entered fining T & M an additional $500 for its chronic failure to abide by the previous orders and ordering that Pollock recover from T & M the sum of $1,500 for unpaid monthly payments accrued through January 1976 plus unpaid attorney’s fees and court costs.
Pollock contends that the trial court erred in the entry of this April 23 order fining T & M only $500 because as of that date T & M was in arrears for approximately $23,000 based upon the previous contempt order of March 26, 1975, and the failure to require payment for that amount resulted in an improper abandonment of the previous March 26 contempt order. We cannot agree.
The appealed contempt order does not support this contention as the $500 fine was in addition to any other previously imposed fines and, therefore, in no way waives, abandons or changes the accrued payments under the previous contempt orders.
Affirmed.